
	
		I
		111th CONGRESS
		2d Session
		H. R. 6550
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To create a full employment economy as a matter of
		  national economic defense; to provide for public investment in capital
		  infrastructure; to provide for reducing the cost of public investment; to
		  retire public debt; to stabilize the Social Security retirement system; to
		  restore the authority of Congress to create and regulate money, modernize and
		  provide stability for the monetary system of the United States, retire public
		  debt and reduce the cost of public investment, and for other public
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Emergency Employment Defense
			 Act of 2010.
		2.Findings;
			 purposes
			(a)FindingsThe
			 Congress finds as follows:
				(1)Nearly 15,000,000
			 Americans are currently unemployed, another 12,000,000 estimated Americans are
			 underemployed, wages are stagnant and millions of Americans are being asked to
			 take pay cuts.
				(2)Over 43,000,000
			 Americans live below the poverty line, 49,000,000 of Americans go to bed hungry
			 at night, and an estimated 3,000,000 Americans are homeless.
				(3)An all-time high
			 of over 1,500,000 non-business bankruptcies were filed through June, 2010, and
			 the small business failure rate in America recently hit 12 percent.
				(4)More than
			 2,000,000 homes have been lost to foreclosure and millions of homeowners are
			 falling behind in their mortgage payments; the housing market in terms of
			 construction and sales has undergone an historic decline; and the declining
			 value of housing means Americans’ largest single investment, the home, is no
			 longer a safe harbor for savings, nest eggs, social mobility or the transfer of
			 generational wealth.
				(5)Notwithstanding
			 recent passage of the Patient Protection and Affordable Care Act, a privatized
			 health care system has made quality health care beyond the reach of most
			 Americans.
				(6)The cost of higher
			 education has put higher academic attainment outside the reach of millions more
			 young Americans, and the current generation of young Americans will not be able
			 to attain the quality of life of their parents, reversing a long-standing
			 trend.
				(7)Retired Americans
			 are losing confidence that employment levels will be sufficient to ensure
			 Social Security will have resources to guarantee 100 percent of the promised
			 benefits. A mechanism is needed to assure retired American’s of Social
			 Security’s viability.
				(8)The American
			 Institute of Architects has estimated that there are $3 trillion in unmet
			 infrastructure needs. Cities and States, urban and rural areas all have an
			 urgent need to rebuild and repair roads, bridges, railroads, water systems,
			 sewer systems and other infrastructure but lack the necessary funds,
			 bond-issuing capacity and other needs which has led to America’s infrastructure
			 falling into disrepair.
				(9)The United States
			 is not financially capable of capitalizing on the burgeoning demand for wind,
			 solar and other renewable energy technologies which reduce the cost of energy
			 and help protect the environment, the continued use of non-renewable energies
			 such as coal and oil create a national security crisis as well as long-term
			 economic vulnerability.
				(10)The annual United
			 States trade deficit is $380 billion, and the flow of jobs out of America has
			 been accelerated by trade agreements which have not protected the rights of
			 workers, the environment or human rights.
				(11)Tax cuts to top
			 brackets cost the Federal Government in excess of $1 trillion, yet have failed
			 to create significant numbers of new jobs.
				(12)The monetary
			 policies of the Board of Governors of the Federal Reserve System have
			 compounded the economic crisis by failing to take decisive action to move the
			 economy forward, Wall Street—which was bailed out by the American people—is not
			 investing its rising assets in Main Street America, and individual investors
			 are beginning to turn away from the stock market.
				(13)Some banks, many
			 of which received government bailouts, are not investing in small businesses,
			 nor in the creation of jobs, the private sector is not creating jobs, and in
			 fact most businesses are freezing their employment levels.
				(14)The country is
			 stymied by competing forces: a desire to put people to work and an aversion to
			 borrowing money to create programs to do so.
				(15)Confidence in the
			 United States’ economic leadership at home and around the world is waning, the
			 value of our currency cannot be securely maintained, and no other path to
			 economic recovery exists which will create the changes necessary to put people
			 back to work, invest in rebuilding America’s infrastructure, i.e. highway,
			 rail, airport, harbors, light rail, communication, shipping, water, sewer,
			 education, and civil defense.
				(16)The
			 aforementioned conditions require comprehensive action by the United States
			 Congress to create full employment, invest in America and secure our Nation’s
			 long-term economic, social and political future; and that such action is within
			 our Constitutional right and responsibility.
				(17)The authority to
			 create money is a sovereign power vested in the Congress under Article I,
			 Section 8 of the Constitution.
				(18)The enactment of
			 the Federal Reserve Act in 1913 by Congress effectively delegated the sovereign
			 power to create money, to the Federal Reserve system and private financial
			 industry.
				(19)This ceding of
			 Constitutional power has contributed materially to a multitude of monetary and
			 financial afflictions, including—
					(A)growing and
			 unreasonable concentration of wealth;
					(B)unbridled
			 expansion of national debt, both public and private;
					(C)excessive reliance
			 on taxation of citizens for raising public revenues;
					(D)inflation of the
			 currency;
					(E)drastic increases
			 in the cost of public infrastructure investments;
					(F)record levels of
			 unemployment and underemployment; and
					(G)persistent erosion
			 of the ability of Congress to exercise its Constitutional responsibilities to
			 provide resources for the general welfare of all the American people.
					(20)A debt-based
			 monetary system, where money comes into existence primarily through private
			 bank lending, can neither create, nor sustain, a stable economic environment,
			 but has proven to be a source of chronic financial instability and frequent
			 crisis, as evidenced by the near collapse of the financial system in
			 2008.
				(21)Banks pyramided
			 their value by spending money into existence, greatly inflating the value of
			 bank holdings, inflating the value of their asset bases, enticing unknowing
			 investors to participate in financing schemes like the bundling of subprime
			 mortgages, and ultimately bringing undercapitalized banks and the entire
			 financial system to the edge of ruin, creating circumstances where the
			 taxpayers of the United States were called upon to save the banks from their
			 own imprudent money-issuing practices, misspending and mis-investments. The
			 banks’ ability to create money out of nothing ultimately became the taxpayers’
			 liability, and raises a fundamental question about a practice of money creation
			 which threatens the wealth of the American people.
				(22)Abolishing
			 private money creation can be achieved with minimal disruption to current
			 banking operations, regulation, and supervision.
				(23)The creation of
			 money by private financial institutions as interest-bearing debts should cease
			 once and for all.
				(24)Reclaiming the
			 power of the Federal Government to create money, and to spend or lend money
			 into circulation as needed, eliminates the need to treat money as a Federal
			 liability or to pay interest charges on the Nation’s money supply to financial
			 institutions; it also renders unnecessary the undue influence of private
			 financial institutions over public policy.
				(25)Under the current
			 Federal Reserve System, the persons responsible for the conduct of United
			 States monetary policy have been unaccountable to the Congress and the Nation,
			 have resisted auditing by the General Accounting Office, and have claimed
			 exemptions from some Federal statutes, including the Civil Rights Act of 1964,
			 that apply to all agencies of the Federal Government.
				(26)The conduct of
			 United States monetary policy by the Board of Governors of the Federal Reserve
			 System, and specifically the failure of Board members to safeguard the
			 financial system against wholesale fraud and abuse of citizens, demonstrates
			 the risks of maintaining a system wherein the power to create and regulate
			 money has been delegated to private individuals who are unaccountable to the
			 People of the United States in any way, even through their representatives in
			 Congress.
				(27)The Board of
			 Governors of the Federal Reserve System has acted unilaterally to create and
			 spend $1.25 trillion for the purpose of acquiring mortgage-backed securities,
			 in disregard for the Constitutional requirement that all Federal Government
			 spending originate in the House of Representatives.
				(28)An examination of the historical record
			 demonstrates that the exercise of control by the United States Government over
			 the money system has provided greater moderation in the supply of money and
			 promoting the general welfare, and has been indispensable in times of national
			 emergency for generating resources required to support public investment,
			 provide for national defense, and promote the general welfare, and is therefore
			 superior to private control over the money system.
				(29)As our money
			 system is a key pillar in maintaining general economic welfare and as the
			 Federal Reserve System and its private banking partners has consistently failed
			 to promote or preserve the general welfare, it is essential that Congress, in
			 the name of protecting the economic lives of the American people and the
			 long-term security of our Nation, reassume the powers and responsibilities
			 granted to it by the Constitution.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To create a full
			 employment economy as a matter of national economic defense; to provide for
			 public investment in capital infrastructure; to provide for reducing the cost
			 of public investment; to retire public debt; to stabilize the Social Security
			 retirement system; to restore the authority of Congress to create and regulate
			 money, to modernize and provide stability for the monetary system of the United
			 States, and for other public purposes.
				(2)To abolish the
			 creation of money, or purchasing power, by private persons through lending
			 against deposits, by means of fractional reserve banking, or by any other
			 means.
				(3)To enable the
			 Federal Government to invest or lend new money into circulation as authorized
			 by Congress and to provide means for public investment in capital
			 infrastructure.
				(4)To incorporate the
			 Federal Reserve System into the Executive Branch under the United States
			 Treasury, and to make other provisions for reorganization of the Federal
			 Reserve System.
				(5)To provide for an
			 orderly transition.
				(6)To make other
			 provisions necessary to accomplish the purposes of this Act.
				3.Definitions
			(a)In
			 generalFor purposes of this
			 Act, the following definitions shall apply:
				(1)BureauThe
			 term Bureau means the Bureau of the Federal Reserve established
			 under section 314 of title 31, United States Code, as added by section
			 303.
				(2)DepositThe
			 term deposit—
					(A)has the meaning
			 given such term in section 3(l) of the Federal Deposit Insurance Act);
			 and
					(B)includes—
						(i)a
			 member account (as defined in section 101(5) of the Federal Credit Union Act)
			 in a credit union; and
						(ii)any
			 transaction account.
						(3)Depository
			 institutionThe term depository
			 institution—
					(A)has the same
			 meaning as in section 3 of the Federal Deposit Insurance Act; and
					(B)includes any
			 credit union (as defined in section 101 of the Federal Credit Union
			 Act).
					(4)Instrument of
			 indebtedness of the united states; treasury instrumentsThe terms
			 instrument of indebtedness of the United States and
			 Treasury instrument include any obligation issued under
			 subchapter I of chapter 31 of title 31, United States Code.
				(5)Member
			 bankThe term member bank has the same meaning as
			 in the first section of the Federal Reserve Act.
				(6)MoneyThe
			 term money refers to United States Money, as established under
			 title I.
				(7)Monetary
			 authorityThe term Monetary Authority means the
			 Monetary Authority established under section 302.
				(8)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(9)StateThe
			 term State has the same meaning as in section 3 of the Federal
			 Deposit Insurance Act.
				(10)Effective
			 dateThe term effective date means the date
			 determined and published in the Federal Register by the Secretary, during the
			 90-day period beginning on the date of the enactment of this Act, that—
					(A)is not less than 1
			 year after such date of enactment and not more than 2 years after such date;
			 and
					(B)is the date on
			 which the designated provisions of this Act take effect.
					(b)Technical and
			 conforming amendment to the FDIASection 3(l) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(l)) is amended by adding at the end the
			 following:
				
					Such term
				does not include any amount on which any interest is paid or which is received
				or held by a bank or savings association pursuant to a loan agreement for a
				fixed term of time (as determined without regard to any designation on the
				agreement as a loan, certificate, or other particular
				instrument)..
			4.Coordination with
			 other law
			(a)In
			 generalThis Act shall supersede any provision of Federal law in
			 effect on the day before the date of the enactment of this Act that is
			 inconsistent with any provision of this Act but only to the extent of such
			 inconsistency.
			(b)Technical and
			 conforming amendmentsBefore the end of the 6-month period
			 beginning on the date of the enactment of this Act, the Secretary of the
			 Treasury shall submit to the Congress a proposed draft of legislation of the
			 Monetary Authority that, if enacted, would implement such technical and
			 conforming amendments as the Monetary Authority may recommend—
				(1)to repeal the
			 provisions of law referred to in subsection (a) that are inconsistent with this
			 Act; and
				(2)to further clarify
			 and implement the provisions of this Act.
				IOrigination of
			 United States Money 
			101.Exercise of
			 constitutional authority to create money
				(a)In
			 generalPursuant to the
			 exercise by the Congress of the authority contained in the 5th clause of
			 section 8 of Article I of the Constitution of the United States of
			 America—
					(1)the authority to
			 create money within the United States shall hereafter reside exclusively with
			 the Federal Government; and
					(2)the money so
			 created shall be known as United States Money and denominated and expressed as
			 provided in section 5101 of title 31, United States Code.
					(b)Exercise of
			 sovereign powerThe creation
			 of United States Money under this Act is the legal expression of the sovereign
			 power of the Nation and confers upon its bearer an unconditional means of
			 payment.
				(c)Limitation on
			 expressionBeginning on the effective date—
					(1)only the coin,
			 notes, or other forms of legal tender, including electronic currency,
			 originated by the United States Treasury under the authority of this Act shall
			 be deemed as United States money; and
					(2)it shall be
			 unlawful for any person to designate any credit, note, bond, script or other
			 financial instrument as United States Money.
					102.Unlawful for
			 persons to create moneyAny
			 person who creates or originates United States money by lending against
			 deposits, through so-called fractional reserve banking, or by any other means,
			 after the effective date shall be fined under title 18, United States Code,
			 imprisoned for not more than 5 years, or both.
			103.Production of
			 united states money
				(a)Commencing full
			 production of united states currencySection 5115 of title 31,
			 United States Code, is amended by striking subsections (a) and (b) and
			 inserting the following new subsections:
					
						(a)In
				generalIn order to furnish suitable notes for circulation as
				United States money, the Secretary of the Treasury shall cause plates and dies
				to be engraved in the best manner to guard against counterfeits and fraudulent
				alterations, and shall have printed therefrom and numbered such quantities of
				such notes of the denominations of $1, $2, $5, $10, $20, $50, $100, $500,
				$1,000, $5,000, $10,000 as may be required.
						(b)Form and
				tenorUnited States currency notes for circulation as United
				States money shall be in form and tenor as directed by the Secretary of the
				Treasury.
						.
				(b)Ceasing
			 production of federal reserve notesThe Secretary of the Treasury
			 shall wind-down and cease production of Federal reserve notes under the 8th
			 undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418)
			 as quickly as practicable after the date of the enactment of this Act, but no
			 later than the effective date, in coordination with the start-up and
			 maintenance of production of United States currency under section 5115 of title
			 31, United States Code. The Secretary shall ensure that at all times the amount
			 of Federal Reserve notes in circulation is sufficient to meet demand until the
			 production of United States currency is sufficient to meet such demand.
				(c)Continuing
			 circulation until retirementAny Federal Reserve notes in
			 circulation shall continue to be legal tender until retired in accordance with
			 applicable provisions of law.
				104.Legal
			 tender
				(a)In
			 generalUnited States Money shall enter into general domestic
			 circulation as full legal tender in payment of all debts public and
			 private.
				(b)Technical and
			 conforming amendmentSection 5103 of title 31, United States
			 Code, is amended by striking (including Federal reserve notes and
			 circulating notes of Federal reserve banks and national banks) and
			 inserting in the form of United States Money.
				105.Disbursements
			 to be denominated in united states moneyOn the effective date, all United States
			 Government disbursements shall be denominated in United States Money, the unit
			 being the dollar, symbolized as $.
			106.Origination in
			 lieu of borrowing
				(a)In
			 generalAfter the effective date, and subject to limitations
			 established by the United States Monetary Authority under provisions of section
			 302, the Secretary shall originate United States Money to address any negative
			 fund balances resulting from a shortfall in available Government receipts to
			 fund Government appropriations authorized by Congress under law.
				(b)Prohibition on
			 government borrowingAfter the effective date, unless otherwise
			 provided by an Act of the Congress enacted after such date—
					(1)no amount may be
			 borrowed by the Secretary from any source; and
					(2)no amount may be
			 borrowed by any Federal agency or department, any independent establishment of
			 the executive branch, or any other instrumentality of the United States (other
			 than a national bank, Federal savings association, or Federal credit union)
			 from any source other than the Secretary.
					(c)Rule of
			 constructionNo provision of
			 this Act shall be construed as preventing the Congress from exercising its
			 constitutional authority to borrow money on the full faith and credit of the
			 United States.
				(d)Technical and
			 conforming amendmentOn the effective date, chapter 31 of title
			 31, United States Code, is hereby repealed, subject to the retirement of
			 outstanding instruments of indebtedness of the United States in accordance with
			 section 401.
				107.Retirement of
			 instruments of indebtednessBefore the effective date, the Secretary
			 shall commence to retire all outstanding instruments of indebtedness of the
			 United States by payment in full of the amount legally due the bearer in United
			 States Money, as such amounts become due.
			108.Accounting
				(a)In
			 generalThe Secretary shall account for the disbursement of
			 United States Money and of current fund balances through accounting reports
			 maintained and published by the Secretary and by departments and agencies of
			 the United States Government.
				(b)GAO
			 auditThe Comptroller General of the United States shall conduct
			 an independent biennial audit.
				IIEntry of U.S.
			 money into circulation
			201.Entry of U.S.
			 money into circulationThe
			 Secretary shall cause United States Money to enter into circulation by and
			 through any of the following means:
				(1)Any origination or
			 disbursement of funds to accomplish Federal expenditures authorized and
			 appropriated by an Act of the Congress.
				(2)Any disbursement
			 to retire outstanding instruments of indebtedness of the Federal Government or
			 the Secretary of the Treasury as such instruments become due.
				(3)Any contribution
			 authorized by an Act of the Congress subject to any limitation established by
			 the Monetary Authority to the Revolving Fund established in section 302 of this
			 Act.
				(4)Any action
			 provided for in the transitional arrangements specified in title IV of this
			 Act, including the conversion of all deposits in transaction accounts into
			 United States Money.
				(5)Any exercise of
			 lender of last resort emergency authorities under the emergency
			 procedures specified in section 305.
				(6)Any purchase of
			 stock in a Federal reserve bank from a member bank and of any other assets as
			 prescribed under the Federal Reserve Act as required to accomplish the purposes
			 of section 301.
				(7)Any other means,
			 and for any other purpose explicitly authorized by an Act of the Congress that
			 becomes law after the effective date of this Act.
				IIIReconstitution
			 of the Federal Reserve System
			301.Reconstitution
			 of the federal reserve
				(a)Government
			 acquisition of all net assets of federal reserve systemOn the
			 effective date, the Secretary shall purchase on behalf of the United States all
			 net assets in the Federal Reserve System, including the Federal reserve banks,
			 according to the rules specified in the Federal Reserve Act (12 U.S.C. 288) for
			 this purpose.
				(b)Repayment of
			 reservesAny reserves of any
			 member bank that is held by any Federal reserve bank shall be returned to the
			 member bank in the form of United States Money, subject to the provisions
			 contained in sections 401 and 402(b).
				302.Establishment
			 of the united states monetary authority
				(a)Monetary
			 authority
					(1)Establishment
						(A)In
			 generalThere is hereby established the Monetary Authority as an
			 authority within the Department of the Treasury under the general oversight of
			 the Secretary of the Treasury.
						(B)Autonomy of
			 monetary authorityThe Secretary of the Treasury may not
			 intervene in any matter or proceeding before the Monetary Authority, unless
			 otherwise specifically provided by law.
						(C)Independence of
			 monetary authorityThe Secretary of the Treasury may not delay,
			 prevent, or intervene in the issuance of any regulation or other determination
			 of the Monetary Authority, including the determination of the amounts of money
			 to be originated and most efficient method of disbursement consistent with the
			 appropriations of Congress and the statutory objectives of monetary policy as
			 specified in this Act.
						(2)Membership
						(A)In
			 generalThe Monetary Authority shall consist of 9 public members
			 appointed by the president, by and with the advice and consent of the
			 Senate.
						(B)Terms
							(i)In
			 generalExcept as provided in subparagraph (E), each member of
			 the Monetary Authority shall be appointed to a term of 6 years.
							(ii)Continuation of
			 serviceEach member of the Monetary Authority may continue to
			 serve after the expiration of the term of office to which such member was
			 appointed until a successor has been appointed and qualified.
							(C)Political
			 affiliationNot more than 4 of the members of the Monetary
			 Authority may be members of the same political party.
						(D)Vacancy
							(i)In
			 generalAny vacancy on the Monetary Authority shall be filled in
			 the manner in which the original appointment was made.
							(ii)Interim
			 appointmentsAny member appointed to fill a vacancy occurring
			 before the expiration of the term for which such member’s predecessor was
			 appointed shall be appointed only for the remainder of such term.
							(E)Staggered
			 termsOf the members first appointed to the Monetary Authority
			 after the enactment of this Act—
							(i)1
			 shall be appointed for a term of 2 years;
							(ii)2
			 shall be appointed for a term of 3 years;
							(iii)2
			 shall be appointed for a term of 4 years;
							(iv)2
			 shall be appointed for a term of 5 years; and
							(v)2
			 shall be appointed for the full term of 6 years.
							(3)ChairpersonOne
			 of the members of the Monetary Authority shall be designated by the President
			 as the Chairperson of the Monetary Authority.
					(4)DutiesThe
			 Monetary Authority shall—
						(A)establish monetary
			 supply policy and monitor the Nation’s monetary status; and
						(B)carry out such
			 other responsibilities as the President may delegate to the Monetary Authority
			 or that may be provided by an Act of Congress.
						(5)Governing
			 principle of monetary policyThe Monetary Authority shall pursue a
			 monetary policy based on the governing principle that the supply of money in
			 circulation should not become inflationary nor deflationary in and of itself,
			 but will be sufficient to allow goods and services to move freely in trade in a
			 balanced manner. The Monetary Authority shall maintain long run growth of the
			 monetary and credit aggregates commensurate with the economy’s long run
			 potential to increase production, so as to promote effectively the goals of
			 maximum employment, stable prices, and moderate long-term interest
			 rates.
					(6)MeetingsThe
			 Monetary Authority shall meet on a regular basis subject to the call of the
			 Chairperson, the Secretary, or a majority of the members.
					(7)PayThe
			 members of the Monetary Authority shall receive a salary at annual rates equal
			 to the annual rate determined under section 5 of title 28, United States Code,
			 for an associate justice.
					(8)StaffThe
			 Monetary Authority may appoint and establish the pay of such employees as the
			 Monetary Authority determines is appropriate to assist the Monetary Authority
			 to carry out the duties imposed under this section.
					(b)Responsibility
			 of secretaryThe Secretary shall regulate the monetary supply in
			 reasonable accordance with targets established by the Monetary
			 Authority.
				(c)Reports on
			 discrepanciesThe Secretary shall report to the Congress any
			 discrepancy between any monetary target and the monetary supply in excess of
			 0.5 percent at the end of each quarter.
				303.Establishment
			 of the Bureau of the Federal Reserve
				(a)In
			 generalSubchapter I of chapter 3 of title 31, United States
			 Code, is amended by adding at the end the following new section:
					
						314.Bureau of the
				Federal Reserve
							(a)EstablishmentThere
				is hereby established the Bureau of the Federal Reserve as a bureau within the
				Department of the Treasury (hereafter in this section referred to as the
				Bureau).
							(b)Management
								(1)CommissionerThe
				management of the Bureau shall be vested in a Commissioner who, with the
				assistance of the Deputy Commissioner and such staff as the Commissioner may
				appoint, shall carry out the duties vested in the Bureau and the
				Commissioner.
								(2)Deputy
				commissionerThere is hereby established within the Bureau the
				position of Deputy Commissioner.
								(3)AppointmentThe
				Commissioner and the Deputy Commissioner shall be appointed by the president,
				by and with the advice and consent of the Senate.
								(4)Terms
									(A)In
				generalThe Commissioner and
				the Deputy Commissioner shall each be appointed to a term of 7 years.
									(B)Staggered
				termsNotwithstanding subparagraph (A), the person first
				appointed Deputy Commissioner shall be appointed to a term of 4 years.
									(5)Vacancy
									(A)In
				generalAny vacancy on the Bureau shall be filled in the manner
				in which the original appointment was made.
									(B)Interim
				appointmentsAny member appointed to fill a vacancy occurring
				before the expiration of the term for which such member’s predecessor was
				appointed shall be appointed only for the remainder of such term.
									(c)Duties
								(1)Monetary
				policyThe Bureau shall—
									(A)administer, under
				the direction of the Secretary, the origination and entry into circulation of
				United States Money, subject to the limitations established by the Monetary
				Authority; and
									(B)administer lending
				of United States Money to authorized depository institutions, as described in
				section 403 (Revolving Fund) to ensure that—
										(i)money creation is
				solely a function of the United States Government; and
										(ii)fractional
				reserve lending is ended.
										(2)Transferred
				functionsAfter the effective date, the Bureau shall exercise all
				functions consistent with this Act which, before such date, were carried out
				under the direction of the Board of Governors of the Federal Reserve
				System.
								(3)Itemization by
				secretaryNot less than 90 days before the effective date, the
				Secretary and the Monetary Authority shall itemize—
									(A)the functions of
				the Board of Governors of the Federal Reserve System that are transferred to
				the Bureau pursuant to paragraph (2); and
									(B)the provisions of
				the Federal Reserve Act and other provisions of Federal law, relating to the
				functions so transferred, in the application of which the term
				Bureau (as established under this section) shall be substituted
				for the term Board of Governors of the Federal Reserve System or
				Board, as the case may
				be.
									.
				(b)Clerical
			 amendmentThe table of sections for subchapter I of chapter 3 of
			 title 31, United States Code, is amended by adding at the end the following new
			 item:
					
						
							314. Bureau of the Federal
				Reserve
						
						.
				(c)Role of board
			 after enactmentWith effect on the effective date, the Board of
			 Governors of the Federal Reserve System shall be dissolved.
				304.Forecasting of
			 disbursement requirementsThe
			 Secretary shall—
				(1)forecast
			 disbursement requirements on a daily, monthly, and annual basis;
				(2)provide such
			 forecasts to the Congress and the public;
				(3)integrate
			 forecasts with the Federal budget process;
				(4)maintain a
			 sufficient research capability to continuously and effectively assess the
			 impact of disbursement of United States Money on all aspects of the domestic
			 and international economies; and
				(5)report to the
			 Congress and the public regularly on the economic impact of disbursements of
			 United States Money and the status of the monetary supply.
				305.Lender of last
			 resort; emergency procedures
				(a)Recommendation
			 of the president upon recommendation of emergency boardThe
			 Monetary Authority may not exercise any authority under the 3rd undesignated
			 paragraph of section 13 of the Federal Reserve Act unless—
					(1)the Emergency
			 Board established under subsection (b) recommends, upon a vote of
			 2/3 of the members, to the House of Representatives and
			 the Senate, that the House of Representatives and the Senate adopt a concurrent
			 resolution calling on the President to certify that a national emergency exists
			 which requires the exercise of such authority;
					(2)the House of
			 Representatives and the Senate each adopt, by a vote of
			 2/3 of the members present, a concurrent resolution
			 calling on the President to certify that a national emergency exists which
			 requires the exercise of such authority; and
					(3)the President issues a certification that a
			 national emergency exists which requires the exercise of such authority by the
			 Monetary Authority.
					(b)Emergency
			 boardThere is established for purposes of this section the
			 Emergency Board which shall consist of the following members:
					(1)The
			 President.
					(2)The Secretary of
			 Commerce.
					(3)The Secretary of
			 Labor.
					(4)The Secretary of
			 the Treasury.
					(5)The Speaker of the
			 House of Representatives.
					(6)The minority
			 leader of the House of Representatives.
					(7)The majority
			 leader of the Senate.
					(8)The minority
			 leader of the Senate.
					(9)The chairpersons
			 and ranking members of the Committee on Financial Services and the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(10)The chairpersons and ranking members of the
			 Committee on Banking, Housing, and Urban Affairs and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
					(c)Rule of
			 constructionExcept as
			 provided in subsection (a), no provision of this Act shall be construed as
			 affecting the authority of the Monetary Authority under the 3rd undesignated
			 paragraph of section 13 of the Federal Reserve Act.
				306.Savings
			 provisions and transfer provisions
				(a)Savings
			 provisions
					(1)Existing rights,
			 duties, and obligations not affectedThe establishment of the Bureau of the
			 Federal Reserve shall not affect the validity of any right, duty, or obligation
			 of the United States, the Bureau (as the successor to the Board of Governors of
			 the Federal Reserve System or any Federal reserve bank), or any other person
			 that—
						(A)arises under any provision of law relating
			 to any function of the Board of Governors of the Federal Reserve System
			 transferred to the Bureau by this title and amendments made by this title;
			 and
						(B)existed on the day
			 before the effective date.
						(2)Continuation of
			 suitsThis Act shall not
			 abate any proceeding commenced by or against the Board of Governors (or any
			 Federal reserve bank) before the effective date with respect to any function of
			 the Board of Governors (or any Federal reserve bank) transferred to the Bureau
			 by this title, except that the Bureau shall be substituted for the Board of
			 Governors (or Federal reserve bank) as a party to any such proceeding as of the
			 effective date.
					(b)Transfer of
			 certain personnel
					(1)Identifying
			 employees for transferThe Secretary and the Chairman of the
			 Board of Governors of the Federal Reserve System shall—
						(A)jointly determine the number of employees
			 of the Board necessary to perform or support the functions of the Board of
			 Governors that are transferred to the Monetary Authority (if any) and the
			 Bureau of the Federal Reserve pursuant to a provision of or amendment made by
			 this title; and
						(B)consistent with the number determined under
			 subparagraph (A), jointly identify employees of the Board of Governors for
			 transfer in a manner that the Secretary and the Board of Governors of the
			 Federal Reserve System, in their sole discretion, determine to be
			 equitable.
						(2)Identified
			 employees transferredAll
			 employees of the Board of Governors of the Federal Reserve System identified
			 under paragraph (1)(B) shall be transferred to the Monetary Authority or the
			 Bureau of the Federal Reserve, as the case may be, for employment.
					(3)Federal reserve
			 bank employeesEmployees of
			 any Federal reserve bank, as of the day before the transfer date for any
			 employees of the Board of Governors of the Federal Reserve System, shall be
			 treated as employees of the Board of Governors for purposes of paragraph (1)
			 and (2).
					IVTransitional
			 Arrangements
			401.Conversion of
			 federal reserve notes
				(a)In
			 generalBefore the end of the 120-day period beginning on the
			 date of the enactment of this Act, the Secretary shall establish the rules and
			 procedures for converting outstanding Federal reserve notes to United States
			 Money of equal face value.
				(b)Provision of
			 supply sufficient for conversion and issuanceBefore the end of
			 the 150-day period beginning on the date of the enactment of this Act and as
			 Federal reserve notes are converted to United States Money, the Secretary shall
			 begin providing a sufficient quantity of United States Money to the domestic
			 banking system to allow for conversion of all outstanding Federal reserve notes
			 and the issuance of additional currency as required.
				(c)Disbursal of
			 fundsAfter the end of the 180-day period beginning on the date
			 of the enactment of this Act, all financial institutions within the United
			 States shall only disburse funds in United States Money, whether as currency,
			 an addition to an available account balance, or other instrument.
				(d)Disposal of
			 obsolete currencyThe Secretary shall promptly dispose of (in the
			 manner provided under section 5120(b) of title 31, United States Code, for the
			 disposal of obsolete United States currency) all Federal reserve notes as they
			 are returned in exchange for United States Money.
				(e)Technical and
			 conforming amendmentEffective at the end of the 150-day period
			 beginning on the date of the enactment of this Act, section 16 of the Federal
			 Reserve Act is amended by striking the 8th, 9th, 10th, 11th, and 12th
			 undesignated paragraphs (12 U.S.C. 418, 419, 420, 421, and omitted,
			 respectively).
				402.Replacing
			 fractional reserve banking with the lending of united states money
				(a)Conversion
			 process
					(1)Deposits
						(A)In
			 generalAll deposits at any depository institution shall be
			 designated as and treated as United States Money (either cash or an electronic
			 equivalent) and as transaction accounts.
						(B)ProhibitionsIn addition to subsection (d), the
			 following provisions shall apply with respect to United States Money on deposit
			 in a transaction account at any depository institution:
							(i)InterestNo
			 interest may be paid or may accrue on any United States Money on deposit in a
			 transaction account at any depository institution.
							(ii)Deposits as
			 bailmentAny United States
			 Money on deposit in a transaction account at any depository institution
			 shall—
								(I)be treated as a
			 bailment for the mutual benefit of the parties and terminable at will;
			 and
								(II)as property held
			 in trust as bailed property, not be treated as an asset of the depository
			 institution or as a source of credit.
								(C)Exception for
			 long-term savings not subject to deposit insurance
							(i)In
			 generalSubparagraph (B) shall not apply to any liability of
			 depository institution to a customer for any amount in an account at the
			 depository institution pursuant to a contract that restricts the availability
			 of any such amount for a fixed term and does not permit amounts to be
			 transferred in any manner for the benefit of a third party.
							(ii)Fixed-term
			 savings not insuredAny
			 account described in clause (i) may not be treated as a deposit, for purposes
			 of the Federal Deposit Insurance Act, or as a share draft account, for purposes
			 of the Federal Credit Union Act.
							(2)Outstanding
			 creditAny asset of a depository institution that results from
			 credit extended against, is attributable to, or has been accounted for with
			 respect to, amounts described in paragraph (1)(A) shall, as of the effective
			 date—
						(A)be a liability of
			 the depository institution to the Federal Government; and
						(B)as the outstanding
			 balance is repaid pursuant to its terms, shall be paid over to the Federal
			 Government.
						(3)Deposit in
			 revolving fundThe monies paid to the Federal Government shall be
			 deposited into the Revolving Account established in section 403.
					(4)In
			 generalBefore the effective date and subject to the requirements
			 of this section, the Monetary Authority shall establish and publish the
			 accounting rules, pricing, and processes which will convert all bank credit in
			 circulation as of the date of such conversion, into United States legal tender
			 money.
					(5)Retention of
			 interest paymentsA depository institution may keep as income,
			 any interest payment made by a customer to a depository institution on an
			 outstanding loan for which the depository institution became indebted to the
			 Federal Government under paragraph (2).
					(b)Treatment of
			 amounts on reserve at a federal reserve bankThe Monetary Authority shall determine, by
			 the effective date, how the reserves of a depository institution at a Federal
			 reserve bank pursuant to section 19 of the Federal Reserve Act shall be
			 treated, so as to promote a seamless transition to the new system.
				(c)Accounts in
			 generalBefore the effective date, the Monetary Authority shall
			 prescribe new lending and accounting regulations for various types of accounts
			 including transaction accounts and time deposit accounts described in
			 subsections (d) and (e).
				(d)Transaction
			 accounts
					(1)Fractional
			 reserve banking endedThe regulations prescribed under subsection
			 (c) shall provide that—
						(A)any depository
			 institution shall have a fiduciary responsibility for the money of any
			 depositor on deposit in a transaction account which—
							(i)shall be held for
			 the exclusive use of the account holder; and
							(ii)may
			 not be used by a depository institution to fund loans or investments;
							(B)a dollar of United
			 States Money shall be on hand or in a Federal Government account for each
			 dollar in a transaction account; and
						(C)a depository
			 institution may charge a reasonable fee for providing transaction account
			 services.
						(2)Transaction
			 account definedFor purposes of this section, the term,
			 transaction account—
						(A)means a deposit or
			 account on which the depositor or account holder is permitted to make
			 withdrawals by negotiable or transferable instrument, payment orders of
			 withdrawal, telephone transfers, or other similar items for the purpose of
			 making payments or transfers to third persons or others; and
						(B)includes demand
			 deposits, negotiable order of withdrawal accounts, savings deposits subject to
			 automatic transfers, and share draft accounts.
						(e)United states
			 money as source of loansAfter the effective date, all lending by
			 depository institutions may be accomplished only by the lending of actual
			 United States Money that is—
					(1)owned by the
			 depository institution from earnings and or capital contributions by
			 investors;
					(2)borrowed at
			 interest from the Federal Government; or
					(3)borrowed at
			 interest through the issuance of bonds or other interest-bearing securities by
			 the lending bank, to the extent that such bonds or securities are structured in
			 a manner consistent with the purposes of this Act.
					(f)Encouragement of
			 private, profit-making money lending activityThe regulations
			 prescribed and actions taken under this section shall be established and taken
			 in a manner that—
					(1)encourages
			 private, profit-making money lending activity by banking institutions;
			 and
					(2)prohibits the
			 creation of private money through the establishment of lending credit against
			 depository receipts, sometimes referred to as fractional reserve
			 banking.
					403.Establishment
			 of federal revolving fund
				(a)Revolving loan
			 fundSubject to provision in advance in an appropriation Act,
			 there is hereby established a revolving loan fund in the Treasury of the United
			 States where amounts received from depository institutions under terms
			 specified in section 402 of this Act shall be deposited and made available for
			 relending to banking institutions and for other purposes.
				(b)AdministrationThe
			 Revolving Fund shall be administered by the Bureau under such terms and
			 conditions as the Secretary shall prescribe consistent with the purposes of
			 this Act.
				(c)National
			 emergencyIn the event of a
			 finding by the President that a National Emergency exists, and with the
			 concurrence of the Congress in accordance with the emergency procedures
			 specified under section 305, the Secretary may draw upon up to 80 percent of
			 the funds on deposit in the Revolving Fund. Such funds shall be returned to the
			 Revolving Fund within 3 years of the date of initial disbursement, either
			 through repayment of loans or through an Appropriation Act, unless the
			 Secretary receives from the Congress specific authorization to extend the term
			 of the loans. The authorization of Congress shall be given by joint
			 resolution.
				VAdditional
			 Provisions
			501.Direct funding
			 of infrastructure improvements
				(a) Report required
			 on opportunities for direct fundingBefore the effective date, the Secretary,
			 after consultation with the heads of Executive branch departments, agencies and
			 independent establishments, shall report to the Congress on opportunities to
			 utilize direct funding by the United States Government to modernize, improve,
			 and upgrade the physical economy of the United States in such areas as
			 transportation, agriculture, water usage and availability, sewage systems,
			 medical care, education, and other infrastructure systems, to promote the
			 general welfare, and to stabilize the Social Security retirement system.
				(b)Broad equitable
			 dispersion of fundingGenerally, any program recommended for
			 direct funding shall be undertaken throughout the Nation.
				502.Interest rate
			 ceilings
				(a)Limit on amount
			 of financing feesThe total amount of interest charged by a
			 financial institution on any extension of loans (other than a mortgage) to any
			 individual borrower through amortization, including all fees and service
			 charges, shall not exceed the total amount of the loan extended.
				(b)Limit on
			 rateThe annual percentage rate applicable to any loan of money
			 may not exceed 8 percent on unpaid balances, inclusive of all charges.
				503.Authority of
			 fdicExcept as provided in
			 section 402 and the amendment made by section 3(b), no provision of this Act
			 shall be construed as altering or affecting any authority or function of the
			 Federal Deposit Insurance Corporation. No later than 12 months after the date
			 of the enactment of this Act, the Chairperson of the Board of Directors of the
			 Federal Deposit Insurance Corporation shall study and make recommendations to
			 the Congress regarding any changes in authorities, including expanded
			 supervision and monitoring, required to enhance the oversight and regulatory
			 roles of the Federal Deposit Insurance Corporation under this Act.
			504.Monetary grants
			 to States
				(a)In
			 generalEach year, the Monetary Authority shall instruct the
			 Secretary to disperse grants over a 12-month period to the States equal to 25
			 percent of the money created under this title in the prior year. In the first
			 year the amount of such grants shall be 25 percent of the anticipated money
			 creation in that first year.
				(b)Use of grants
			 for broad-based purposesThe States may use such funds in broadly
			 designated areas of public infrastructure, education, health care and
			 rehabilitation, pensions, and paying for unfunded Federal mandates.
				505.Education
			 funding programBefore the end
			 of the 120-day period beginning on the date of the enactment of this Act, the
			 Secretary, in cooperation with the Secretary of Education, shall provide
			 recommendations to the Congress for a program to help fund our educational
			 system that will put the United States on par with other highly developed
			 nations, and to sufficiently provide for universal pre-kindergarten fully
			 funded State programs for elementary and secondary education and universal
			 college at every 2- and 4-year public institution of higher learning and create
			 a learning environment so that every child has an opportunity to reach their
			 full educational potential.
			506.Social Security
			 Trust FundsThe Secretary in
			 consultation with the Board of Trustees of the Federal Old-Age and Survivors
			 Insurance and Federal Disability Insurance Trust Funds shall submit to the
			 Monetary Authority any requests to cover impending deficits in Social Security
			 Trust Fund accounts.
			507.Initial
			 monetary dividend to citizens
				(a)In
			 generalBefore the effective date, the Secretary, in cooperation
			 with the Monetary Authority, shall make recommendations to the Congress for
			 payment of a Citizens Dividend as a tax-free grant to all United States
			 citizens residing in the United States in order to provide liquidity to the
			 banking system at the commencement of this Act, before governmental
			 infrastructure expenditures have had a chance to work into circulation.
				(b)Study of effects
			 of citizens dividendThe
			 Secretary shall maintain a thorough study of the effects of the Citizens
			 Dividend observing its effects on production and consumption, prices, morale,
			 and other economic and fiscal factors.
				508.Universal
			 health care fundingThe
			 Congress shall be aware that funding through this Act is available for a
			 universal health care plan as may be enacted by Congress.
			509.Resolving the
			 mortgage crisisThe Congress
			 shall be aware that funding through this Act is available for Congressional
			 enactments for resolving aspects of the mortgage crisis.
			510.Interest free
			 lending to local governmental bodiesBefore the end of the 180-day period
			 beginning on the date of the enactment of this Act, the Secretary shall provide
			 recommendations to the Congress for a program of interest-free lending of
			 United States Money to State and local governmental entities, including school
			 boards and emergency fire services for infrastructure improvements under their
			 control and within their jurisdictions, based on per capita amounts and other
			 criteria to assure equity as determined by the Monetary Authority.
			
